UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-02474 Midas Perpetual Portfolio, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY 10005 (Address of principal executive offices)(Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 1/1/11 - 6/30/11 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSRS and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders Contents Letter to Our Shareholders 1 Portfolio Commentary Midas Fund 2 Midas Magic 3 Midas Perpetual Portfolio 4 Allocation of Portfolio Holdings 5 Financial Statements Schedule of Portfolio Investments Midas Fund 6 Midas Magic 8 Midas Perpetual Portfolio 10 Statements of Assets and Liabilities 12 Statements of Operations 13 Statements of Changes in Net Assets 14 Statements of Cash Flows 15 Notes to Financial Statements 16 Financial Highlights 24 Supplemental Information Board Approval of Agreements 27 About Your Fund’s Expenses 29 Additional Information 30 Opening Your Account New Account Application Instructions 31 New Account Application 32 Midas Fund (Ticker:MIDSX) Midas Magic (Ticker:MISEX) Midas Perpetual Portfolio (Ticker:MPERX) Seeks capital appreciation and protection against inflation and, secondarily, current income through investments primarily in precious metals and natural resource companies and gold, silver, and platinum bullion. Seeks capital appreciation by investing in any security type in any industry sector and in domestic and foreign companies of any size. Seeks to preserve and increase the purchasing power value of its shares over the long term by investing in gold, silver, Swiss franc assets, hard asset securities, large capitalization growth stocks, and dollar assets. Table of Contents To Our Shareholders Some things just about never change. As an example, for 94 years the United States has been given the coveted “AAA” rating, the highest investment grade, by Moody's Investors Service, Inc. But, how is that possible in view of a recent analysis of U.S. debt and future obligations estimating the total at $76 trillion? Annual U.S tax receipts are only $2.1 trillion, and about $0.5 trillion of that goes to pay interest on the debt. Meanwhile, U.S. spending currently exceeds $3.4 trillion per year. So it seems clear to us at Midas that some things may change for the United States if it is to deal effectively with its $76 trillion burden. Taxes may increase, inflation may increase, reduced government spending may mean a slower economy, and entitlement benefits may be reduced. Speaking of the future, investors might plan for even more market volatility in 2013. That’s when some estimate the United States will be faced with yet another debt ceiling crisis, the Bush tax cuts are scheduled to expire, and the sequester goes into effect, i.e. across the board spending cuts if U.S. debt reduction goals are not met. Economic changes, market volatility, and the future always pose challenges for investors. That’s what makes financial planning now so important. To support sound financial plans, at Midas we emphasize quality investing over the long term. DISCOVERING OPPORTUNITIES AND PLANNING Standard & Poor’s, in contrast to Moody’s, recently did downgrade U.S. debt from AAA to AA+. Interestingly, Canada lost its AAA rating in April 1993 and then Canadian stocks gained more than 15% in the subsequent year. After Moody's downgraded Japan in November 1998, its stock market rose over 25% in the following 12 months. By riding out the current storm of market volatility and investor worry, could U.S. investors likewise benefit? No one knows today, of course, but the current situation may represent an opportunity to get started for those seeking to plan for financial goals, such as college tuition or retirement. At Midas, we have long recognized the importance of dealing with economic and market uncertainty in an investment portfolio and that is why we offer three funds – so investors can diversify their portfolios among the three funds, with their differing investment objectives and policies. Midas Fund seeks primarily capital appreciation and protection against inflation and, secondarily, current income through investments primarily in precious metals and natural resource companies and gold, silver, and platinum bullion. Midas Perpetual Portfolio seeks to preserve and increase the purchasing power value of its shares with a target asset allocation strategy that includes gold and silver, Swiss franc assets, hard asset securities, large cap growth stocks, and dollar assets. Midas Magic seeks capital appreciation by investing in any security type in any industry sector and in domestic and foreign companies of any size and typically employs leverage to enhance returns. Given the uncertainties, we suggest that investors take positive steps today to implement a plan to seek their own long term goals. Positive steps might include regularly adding to your Midas account pursuant to a long term plan and contributing to a tax advantaged retirement account. In this connection, we suggest you consider one or more of the Midas Funds and the tax advantaged Midas Traditional, Roth, SEP, and SIMPLE IRA. Midas also offers Health Savings Accounts as well as Education Savings Accounts. Forms for all of these plans may be found at www.MidasFunds.com. SIGN UPFORELECTRONIC DELIVERY Midas shareholders can also sign up for electronic delivery of their account statements, confirmations, annual and semi-annual reports, prospectuses, and other updates. Benefits of electronic delivery include getting all your Midas information more quickly and conveniently, securely storing your account documents on the site for up to four years where you can view or print them at any time, and reducing the risk of identity theft. It is fast and easy to sign up for electronic delivery. Just follow these three simple steps: (1) go to www.MidasFunds.com and log into “Account Access,” (2) after logging in, at the Portfolio Summary, click on an account number and then select “Account Detail” from the left side menu, and (3) click on “Electronic Document Delivery.” On this page you can choose to have either account and confirmation statements or regulatory items, such as annual and semi-annual reports and prospectuses, or both, sent to the email address you wish. MIDAS QUALITY FOR THE LONG TERM If you would like to learn more about the Midas philosophy of quality investing for the long term, the Midas family of funds, or our attractive suite of shareholder services, please call us at 1-800-400-MIDAS (6432), or visit www.MidasFunds.com. We will be happy to answer any questions you may have, without any obligation on your part. We look forward to hearing from you. Thank you for investing with Midas! Sincerely, Thomas B. Winmill President 1 Table of Contents Portfolio Commentary MIDAS Fund Midas Fund seeks primarily capital appreciation and protection against inflation and, secondarily, current income. The Fund primarily invests in (i) securities of companies principally involved in the business of mining, processing, fabricating, distributing or otherwise dealing in gold, silver, platinum, or other natural resources and (ii) gold, silver, and platinum bullion. We are pleased to submit this 2011 Semi-Annual report and to welcome new shareholders attracted to the Fund by its objectives and policies, as well as its track record of past performance and its no charge shareholder services. MARKET REVIEW, STRATEGIES, AND OUTLOOK In the first half of 2011, gold prices fluctuated between $1,319 and $1,552 per ounce, averaging about $1,447 and ending the period at $1,505 (all prices based on the London pm fix). The gold price has recently continued to strengthen to over $1,600, apparently as worries of global fiscal instability from the threatened insolvency of Greece and ongoing weakness of U.S. and other world economies make headlines. Less often mentioned in the media are U.S. Bureau of Labor Statistics reports of continuing increases in the consumer price index (the CPI, which is often viewed as a measure of inflation). In the 12 months ending in June 2010, the CPI rose 1.1%, but since then inflation has started to accelerate. In the 12 months ending in December 2010 the CPI rose 1.5%, by March 2011, 2.7%, and in June 2011 to 3.6%. We expect even more inflation in the years ahead. While the “fear factor” may drive future short term price swings, we believe that gold has the potential to spike as high as $1,700 per ounce by year end due to medium term favorable seasonal and fundamental supply and demand factors. According to the World Gold Council, Chinese and Indian jewelry purchasing could remain a continuing source of gold demand in the second half of 2011, as seen during the recent Akshaya Tritiya festival and the beginning of the wedding season. Formerly a dampening source of supply, net purchasing by central banks is resulting in an important new actual and psychological source of demand. Meanwhile, increased scrap sales and mining supply appear to be offset in part by increased retail investment demand both in the United States and abroad. But it is due to longer term, intractable, U.S. fiscal and monetary woes that we are projecting gold prices to rise as high as $1,800 in 2012. Global institutional capital, and its enormous money flows, could seek gold as an “alternative currency.” Catalysts for the perception of gold as a viable and attractive alternative to currencies, particularly the currencies of debtor nations, include the continuation of the fiscaland monetary policies, including seemingly unstoppable deficit spending, being implemented in most industrial countries today in order to counter sluggish economies and stubbornly high unemployment rates. Indeed, if this stimulus spending is successful in raising productivity rates and economic growth, the result might be dramatically lower gold prices. By searching for quality investments consistent with our growth discipline, however, we seek to address the risks inherent in the precious metals sector yet position Midas Fund to benefit from these important global trends. The first half of the year witnessed much market volatility, and mining stocks generally underperformed the metal. The Fund’s strategy of investing in quality precious metals and natural resource companies resulted in disappointing returns in the first half. Nevertheless, Midas Fund increased its overall investments in the second quarter as we waited patiently for the valuations of the shares versus the metal to come back in balance. As economic and market conditions and concerns unfold over the second half 2011, the Fund expects its aggressively leveraged posture to result in further volatility, but also further potential to enhance returns with its portfolio of strong companies at attractive valuations. Midas continues to emphasize mining companies offering financial strength, expanding production profiles, increasing cash flow, promising exploration potential, and/or other special growth features. TOP 10 HOLDINGS AS OF JUNE 30, 2011 1 Goldcorp Inc. 2 Avocet Mining PLC 3 Freeport-McMoRan Copper & Gold Inc. 4 Northgate Minerals Corp. 5 Newmont Mining Corp. 6 Northern Dynasty Minerals Ltd. 7 Kinross Gold Corp. 8 Eldorado Gold Corp. Ltd. 9 Jaguar Mining, Inc. 10 Impala Platinum Holdings Ltd. Top Ten Holdings comprise approximately 46% of total assets. 2 Table of Contents Portfolio Commentary MIDAS Magic Although renamed from Midas Special Fund, Midas Magic has continued seeking its objective of capital appreciation in quality companies with unique combinations of strength in operations, products, and finances with growth or value characteristics. We are pleased to submit this 2011 Semi-Annual Report for the Fund to update shareholders on the Fund’s strategy of investing in any security type and in any industry sector, in domestic or foreign companies, and in companies of any size to seek its investment objective. We note that the Fund also may invest defensively, as well as employ speculative investment techniques such as borrowing money for investment purposes, a practice known as leveraging. ECONOMIC AND MARKET REPORT While the global economy is no longer in crisis, according to a recent report of the World Bank, economic activity in developing countries has slowed due to the earthquake and tsunami in Japan and political turmoil in the Middle East and North Africa. Possibly, economic activity has been further dampened by uncertainty over the ongoing sovereign debt crisis in Europe and the debt ceiling impasse in the United States. Interestingly, the World Bank forecasts global growth to recover from 2011 through 2013, strengthening from 3.2% in 2011 to a 3.6% pace in each of 2012 and 2013. In the United States, economic activity in the manufacturing sector expanded in June for the 23rd consecutive month, but non-manufacturing declined, indicating a slowing of service sector growth, according to the Institute of Supply Management. In keeping its target rate to a range of between 0% and 0.25% –which has been in effect since December 2008 – the U.S. Federal Reserve Open Market Committee (FOMC) noted at its June meeting that recent economic data had been weaker than expected, and expressed caution about the likely pace of improvement in the economy over coming quarters. Specific concerns of the FOMC were recent increases in the prices of food and energy (with annualized general inflation recently over 3%), damped consumer sentiment, the pace of business investment and hiring, unemployment, and the depressed housing sector. Slowing growth appears to be leading to a jobless recovery in the United States. In the recent quarter, real personal income and spending weakened and the number of Americans working in full time jobs is actually down slightly from June 2010. CAPITAL APPRECIATION STRATEGIES AND OUTLOOK In these uncertain economic conditions, the Fund’s strategy was generally to stay the course, maintain a disciplined but aggres-sively leveraged investment posture, and concentrate its portfolio in quality companies with attractive valuations. At June 30, 2011, the Fund held shares in just 12 companies and its top ten holdings comprised approximately 87% of its total assets, with its long term holdings including some of the largest and best known U.S. companies with global operations in finance, technology, insurance, and banking. Our current view of financial markets suggests that the Fund may benefit during the remainder of 2011 from its flexible portfolio approach, investing opportunistically, and employing aggressive and speculative investment techniques as deemed appropriate. As the Fund pursues its capital appreciation objective through this flexible approach, its holdings and allocations are subject to substantial change at any time. CONTACT US FOR INFORMATION AND SERVICES Midas Magic’s solid approach to quality companies makes it an attractive vehicle for a program of long term investing and we believe the Fund can be especially appropriate for tax advantaged retirement accounts. For retirement, medical, and tuition financial planning goals, consider the Midas Traditional, Roth, SEP, or SIMPLE IRA, the Midas Health Savings Account, as well as the Midas Education Savings Account. Forms for all of these tax advantaged plans may be found at www.MidasFunds.com. TOP 10 HOLDINGS AS OF JUNE 30, 2011 1 Berkshire Hathaway, Inc. Class B 2 MasterCard, Inc. 3 Google, Inc. 4 Apple Inc. 5 Canadian Natural Resources Ltd. 6 Costco Wholesale Corp. 7 JPMorgan Chase & Co. 8 Johnson & Johnson 9 General Electric Company 10 Abbott Laboratories Top Ten Holdings comprise approximately 87% of total assets. 3 Table of Contents Portfolio Commentary MIDAS Perpetual Portfolio We are delighted to welcome our new shareholders who have invested in Midas Perpetual Portfolio directly or through one of the many brokerage firms making the Fund available to its customers. In these times particularly, it is gratifying indeed to see such a welcoming response to Midas Perpetual Portfolio’s objective of preserving and increasing the purchasing power value of its shares over the long term. It is also a pleasure to submit this 2011 Semi-Annual Report for the Fund. ECONOMIC REPORT AND FUND STRATEGIES The pace of growth in the world economy is generally slowing. Real U.S. gross domestic product (GDP) – the output of goods and services produced by labor and property located in the country – increased at an annual rate of 1.9% in the first quarter of 2011, according to the U.S. Bureau of Economic Analysis, compared to 3.1% in the fourth quarter. GDP growth in China, the world second biggest economy, was reported by its National Bureau of Statistics to have moderated to a 9.7% rate in the first quarter’s end, still impressive but reflective of the government’s attempt to cool the economy and tame inflation apparently now exceeding a 6% annualized rate. Japan, the world third largest economy, saw its GDP actually contract 0.9% in the first quarter of 2011. In contrast, the Euro area is showing slightly improving growth, with its GDP estimated to have increased by 0.8% during the first quarter of 2011 compared to 0.3% in the fourth quarter of 2010, according to estimates released by Eurostat, the statistical office of the European Union. Investment Category Target Percentage Gold 20% Silver 5% Swiss Franc Assets 10% Hard Asset Securities 15% Large Capitalization Growth Stocks 15% Dollar Assets 35% Total 100% In the first half of 2011, Midas Perpetual Portfolio hewed to its core asset allocation strategy to preserve and increase the value of its overall portfolio in view of these challenging circumstances. The Fund invested in gold and silver (through exchange traded funds), Swiss franc denominated bonds of the federal government of Switzerland, shares of real estate and natural resource companies, large capitalization growth stocks, and U.S. money market funds. In pursuit of its investment objective, the Fund generally seeks to invest a “Target Percentage” of its total assets in each ofthe above categories, consistent with tax planning and controlling portfolio turnover. These investment categories, although subject to risk of potential loss, have been chosen and weighted with the goal of providing downside protection to the overall portfolio in most foreseeable economic conditions, whether the outcome of slowing world growth is inflation or deflation, fluctuating interest rates, a depreciating U.S. dollar, a resurgent U.S. economy, or otherwise. TAX ADVANTAGED INVESTING Importantly, the investment strategy of Midas Perpetual Portfolio acknowledges a broad range of economic possibilities and investing outlooks, and seeks to incorporate investments appropriate for each of them. Investors who wish to invest all or a portion of their capital in a way that does not depend on any particular outcome for the economy should consider purchasing shares of the Fund. To make regular investing in Midas Perpetual Portfolio as easy, convenient, and affordable as possible, we offer the Midas Bank Transfer Plan. The Fund’s objective also makes it attractive for investment through our Traditional or Roth IRAs, Health Savings Accounts, and our Education Savings Accounts. For information simply give us a call toll free at 1-800-400-MIDAS (6432) and we will be happy to provide this information to you or a friend or relative. TOP 10 HOLDINGS AS OF JUNE 30, 2011 1 SSgA Money Market Fund 2 SPDR Gold Trust 3 Switzerland Government, 2.5% Notes, due 3/12/16 4 iShares Silver Trust 5 Companhia de Bebidas das Americas - AMBEV 6 Banco Bradesco S.A. 7 Apple Inc. 8 China Mobile Ltd. ADR 9 Microsoft Corp. 10 Enbridge Inc. Top Ten Holdings comprise approximately 69% of total assets. 4 Table of Contents 5 Table of Contents Financial Statements MIDAS Fund Schedule of Portfolio Investments - June 30, 2011 (Unaudited) Common Stocks (117.58%) Shares Cost Value Major Precious Metals Producers (44.30%) AngloGold Ashanti Ltd. ADR (a) $ $ BHP Billiton Ltd. (b) (c) Freeport-McMoRan Copper & Gold Inc. (a) Goldcorp Inc. (a) Impala Platinum Holdings Ltd. (a) Kinross Gold Corp. (a) Newcrest Mining Ltd. (b) Newmont Mining Corp. (a) Intermediate Precious Metals Producers (25.07%) African Barrick Gold plc Centerra Gold Inc. (a) (c) Eldorado Gold Corp. Ltd. (a) IAMGOLD Corp. (c) Northam Platinum Ltd. Randgold Resources Ltd. ADR (b) Silvercorp Metals, Inc. (a) Junior Precious Metals Producers (28.94%) Alamos Gold Inc. (a) Aurizon Mines Ltd. (b) (c) Avocet Mining PLC (c) CGA Mining Ltd. (c) Great Basin Gold Ltd. (b) (c) HudBay Minerals Inc. Jaguar Mining, Inc. (b) (c) Northgate Minerals Corp. (b) (c) Exploration and Project Development Companies (16.88%) Corvus Gold Inc. (b) (c) Detour Gold Corp. (a) (c) Geomark Exploration Ltd. (c) International Tower Hill Mines Ltd. (c) Ivanhoe Nickel & Platinum Ltd. (c) (d) 0 Northern Dynasty Minerals Ltd. (c) Platinum Group Metals Ltd. (b) (c) Romarco Minerals Inc. (c) See notes to financial statements. 6 Table of Contents Financial Statements MIDAS Fund Schedule of Portfolio Investments - June 30, 2011 (Unaudited) continued Common Stocks - continued Shares Other Natural Resources Companies (2.39%) Cost Value Forsys Metals Corp. (c) $ $ Mercator Minerals Ltd. (b) (c) Total common stocks Warrants (0.20%) (c) Units Kinross Gold Corp., expiring 9/07/11 - Kinross Gold Corp., expiring 9/03/13 Kinross Gold Corp., expiring 9/17/14 (b) - Total warrants Bullion Ounces (0.02%) (c) 10 Gold Securities held as Collateral on Loaned Securities (10.21%) State Street Navigator Securities Lending Prime Portfolio Total investments (128.01%) $ Liabilities in excess of other assets (-28.01%) ) Net assets (100.00%) $ (a) Fully or partially pledged as collateral on bank credit facility. (b) All or a portion of this security was on loan. (c) Non-income producing. (d) Illiquid and/or restricted security that has been fair valued. ADR means “American Depositary Receipt.” See notes to financial statements. 7 Table of Contents Financial Statements MIDASMagic Schedule of Portfolio Investments - June 30, 2011 (Unaudited) Common Stocks (128.33%) Shares Cost Value Crude Petroleum & Natural Gas (7.60%) Canadian Natural Resources Ltd. $ $ Electronic Computers (7.62%) Apple Inc. (a) (b) Electronic & Other Electrical Equipment (6.16%) General Electric Company (b) Fire, Marine & Casualty Insurance (41.66%) Berkshire Hathaway, Inc. Class B (a) (b) (c) The Travelers Companies, Inc. (c) Information Retrieval Services (9.19%) Google, Inc. (a) (b) National Commercial Banks (7.21%) JP Morgan Chase & Co. (b) Pharmaceutical Preparations (11.80%) Abbott Laboratories Johnson & Johnson (b) Services - Business Services (27.36%) MasterCard, Inc. (b) Surgical & Medical Instruments & Apparatus (2.35%) Becton, Dickinson and Company (c) See notes to financial statements. 8 Table of Contents Financial Statements MIDASMagic Schedule of Portfolio Investments - June 30, 2011 (Unaudited) continued Common Stocks - continued Shares Cost Value Variety Stores (7.38%) Costco Wholesale Corp. (b) $ $ Total common stocks Securities held as Collateral on Loaned Securities (11.44%) State Street Navigator Securities Lending Prime Portfolio Total investments (139.77%) $ Liabilities in excess of other assets (-39.77%) ) Net assets (100.00%) $ (a) Non-income producing. (b) Fully or partially pledged as collateral on bank credit facility. (c) All or a portion of this security was on loan. See notes to financial statements. 9 Table of Contents Financial Statements MIDASPerpetual Portfolio Schedule of Portfolio Investments - June 30, 2011 (Unaudited) Shares Cost Value Gold (20.92%) SPDR Gold Trust (a) )b) $ $ Silver (6.49%) iShares Silver Trust (a) (b) Swiss Franc Assets (8.93%) Switzerland Government 2.50% Notes, due 3/12/16 (c) Hard Asset Securities (13.79%) Agricultural Chemicals (1.40%) Syngenta AG Crude Petroleum & Natural Gas (2.57%) Contango Oil & Gas Company (a) (b) PetroChina Company Limited Metal Mining (1.26%) Rio Tinto Ltd. Mining & Quarrying of Nonmetallic Minerals (1.35%) Sociedad Quimica Y Minera De Chile S.A. Miscellaneous Metal Ores (0.80%) Cameco Corp. Petroleum Refining (1.31%) Exxon Mobil Corp. Pipe Lines (1.41%) Enbridge Inc. Real Estate Investment Trusts (2.56%) Health Care REIT, Inc. (b) PS Business Parks, Inc. (b) Steel Works, Blast Furnaces & Rolling Mills (Coke Ovens) (1.13%) Nucor Corp. (b) Total hard asset securities See notes to financial statements. 10 Table of Contents Financial Statements MIDASPerpetual Portfolio Schedule of Portfolio Investments - June 30, 2011 (Unaudited) continued Shares Cost Value Large Capitalization Growth Stocks (13.85%) Beverages (1.75%) Companhia de Bebidas das Americas-AMBEV (b) $ $ Communications Equipment (1.14%) Cisco Systems, Inc. Electronic Computers (2.71%) Apple Inc. (a) Hewlett-Packard Company (b) Information Retrieval Services (1.25%) Google Inc. (a) Life Insurance (1.28%) China Life Insurance Company Ltd. ADR National Commercial Banks (1.34%) Wells Fargo & Company (b) Services-Prepackaged Software (1.41%) Microsoft Corp. State Commercial Banks (1.54%) Banco Bradesco S.A. (b) Telephone Communications (1.43%) China Mobile Ltd. ADR Total large capitalization growth stocks Dollar Assets (36.30%) Money Market Fund SSgA Money Market Fund, 7 day annualized yield 0.01% Securities held as Collateral on Loaned Securities (17.29%) State Street Navigator Securities Lending Prime Portfolio Total investments (117.57%) Liabilities in excess of other assets (-17.57%) Net assets (100.00%) (a) Non-income producing. (b) All or a portion of this security was on loan. (c) Principal amount denominated in Swiss Francs. ADR means “American Depositary Receipt.” See notes to financial statements. 11 Table of Contents Financial Statements STATEMENTS of Assets and Liabilities June 30, 2011 (Unaudited) Midas Midas Midas Fund Magic Perpetual Portfolio Assets Investments at cost $ $ $ Investments, at value (including $9,455,962, $1,236,354, and $2,182,392 for securities loaned, respectively) $ $ $ Receivables Dividends Fund shares sold - Income from securities loaned Interest - - Foreign withholding taxes reclaimed - - Other assets Total assets Liabilities Bank line of credit - Collateral on securities loaned, at value Payables Accrued expenses Fund shares redeemed - Investment management fees - Distribution fees Administrative services Total liabilities Net assets $ $ $ Shares outstanding, $0.01 par value Net asset value, offering, and redemption price per share $ $ $ Net assets consist of Paid in capital $ $ $ Accumulated undistributed net investment loss ) ) ) Accumulated net realized gain (loss) ) ) Net unrealized appreciation on investments and foreign currencies $ $ $ See notes to financial statements. 12 Table of Contents Financial Statements STATEMENTS of Operations For the Six Months Ended June 30, 2011 (Unaudited) Midas Fund Midas Magic Midas Perpetual Portfolio Investment income Dividends $ $ $ Income from securities loaned Foreign tax withholding ) ) ) Interest - - Total investment income Expenses Investment management Transfer agent Distribution Legal Interest and fees on bank credit facility - Administrative services Bookkeeping and pricing Printing and postage Registration Directors Custodian Insurance Auditing Other Total expenses Less contractual waiver of investment management fee - - ) Net expenses Net investment loss ) ) ) Realized and unrealized gain (loss) Net realized gain (loss) on Investments ) Foreign currencies 9 Unrealized appreciation (depreciation) on Investments ) ) Translation of assets and liabilities in foreign currencies ) 10 ) Net realized and unrealized gain (loss) ) Net increase (decrease) in net assets resulting from operations $ ) $ $ See notes to financial statements. 13 Table of Contents Financial Statements STATEMENTS of Changes in Net Assets (Unaudited) Midas Fund Midas Magic Midas Perpetual Portfolio Six Months Ended 6/30/11 Year Ended 12/31/10 Six Months Ended 6/30/11 Year Ended 12/31/10 Six Months Ended 6/30/11 Year Ended 12/31/10 Operations Net investment loss $ ) $ ) $ ) $ ) $ ) $ ) Net realized gain (loss) ) ) Unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders Ordinary income ) - Tax return of capital ) - Net realized gains - ) - Total distributions to shareholders ) - - - ) - Capital share transactions Change in net assets resulting from capital share transactions (a) Redemption fees Increase (decrease) in net assets resulting from capital share transactions ) ) ) Total change in net assets ) ) Net assets Beginning of period End of period (b) $ (a) Capital share transactions were as follows: Value Shares sold $ Shares issued in reinvestment of distributions - Shares redeemed ) Net increase (decrease) $ ) $ ) $ ) $ $ Number Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) Net increase (decrease) (b) End of period net assets include undistributed net investment income (loss) ) $ ) $ ) - $ ) $
